         Case 2:20-cv-05692-WB Document 17 Filed 08/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS McNALT                                 :      CIVIL ACTION
                                              :
              v.                              :
                                              :
KENNETH EASON, et al.                         :      NO. 20-5692

                                        ORDER

       AND NOW, this 17th day of           August, 2021, upon careful and independent

consideration of the petition for writ of habeas corpus, and after review of the Report

and Recommendation of United States Magistrate Judge Elizabeth T. Hey and;

Petitioner having not filed any timely objections, IT IS ORDERED that:

              1. The Report and Recommendation is APPROVED and ADOPTED.

              2. The petition for a writ of habeas corpus is DISMISSED without

prejudice.

              3. There is no basis for the issuance of a certificate of appealability.


                                                     BY THE COURT:



                                                        /s/Wendy Beetlestone, J.
                                                     WENDY BEETLESTONE, J.
